UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6384


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW CASS GRANT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cr-00051-AWA-LRL-1)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Cass Grant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew Cass Grant appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We review a district

court’s denial of a motion for compassionate release for an abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Grant, No. 4:18-cr-00051-AWA-LRL-1 (E.D. Va. Mar. 1, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2